In the Missouri Court of Appeals
             Eastern District
MARCH 31, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100900    M.J.H., RES V. M.A.H.S., APP

2.   ED101078 IN THE INTEREST OF: K.P.N., K.M.N. AND K.B.N.

3.   ED101093 VINCENT HENDERSON, APP V STATE OF MISSOURI, RES

4.   ED101243 SHEILA WEBSTER, APP V GEORGE MAIR ET AL, RES

5.   ED101293 BOYCE BLANCHARD, APP V STATE OF MISSOURI, RES

6.   ED101368 JOAN AND DR. PHILIP MARTIN, APP V MSD, RES

7.   ED101547 DONNA BAILEY, APP V OWENSVILLE SR HOUSING, RES

8.   ED101704 RIVER CITY MECHANICAL, APP V ZOELLNER CONST.,
     RES

9.   ED101758 DAVID REDUZZI ETAL RES V EAGLE PINES COMM SERV
     APP